           Case 1:18-cr-00224-AJN Document 162 Filed 11/14/19 Page 1 of 2
Brian M. Heberlig
202 429 8134
bheberlig@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




                                       November 14, 2019


By ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

        Re:      United States v. Ali Sadr Hashemi Nejad, Case No. 18-cr-224 (AJN)

Dear Judge Nathan:

      On behalf of Defendant Ali Sadr, we respectfully submit this letter regarding Sadr’s
Motion to Strike Surplusage (Pretrial Motion No. 7).

        After conferring, Sadr and the government agree that in the event the jury receives a copy
of the indictment, the parties will remove paragraphs one through five from the indictment the
jury receives. In addition, Sadr withdraws his request to strike “among others,” without
prejudice to renewing that request at a later time.

        Sadr and the government were unable to resolve Sadr’s requests (1) to strike the citations
in Count Two to 50 U.S.C. §§ 1701-1707, all regulations in 31 C.F.R. pt. 560, all regulations in
31 C.F.R. pt. 561, and 31 C.F.R. § 560.205; and (2) to strike the reference to “the government of
Iran” from paragraphs 19 and 23.

        Thank you for your consideration.

                                             Respectfully submitted,

                                             /s/ Brian M. Heberlig
                                             Reid H. Weingarten
                                             STEPTOE & JOHNSON LLP
                                             1114 Avenue of the Americas
                                             New York, NY 10036
                                             Tel: (212) 506-3900
                                             Fax: (212) 506-3950
                                             rweingarten@steptoe.com
        Case 1:18-cr-00224-AJN Document 162 Filed 11/14/19 Page 2 of 2

The Honorable Alison J. Nathan
November 14, 2019
Page 2



                                    Brian M. Heberlig (Pro Hac Vice)
                                    Bruce C. Bishop (Pro Hac Vice)
                                    David M. Fragale
                                    Nicholas P. Silverman (Pro Hac Vice)
                                    STEPTOE & JOHNSON LLP
                                    1330 Connecticut Avenue, N.W.
                                    Washington, DC 20036
                                    Tel: (202) 429-3000
                                    Fax: (202) 429-3902
                                    bheberlig@steptoe.com

                                    Counsel for Defendant Ali Sadr Hashemi Nejad

cc:   Counsel of Record (via ECF)
